

117 S2181 IS: Elder Abuse Protection Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2181IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Elder Abuse Prevention and Prosecution Act to authorize the Elder Justice Initiative, to require that online resources of such initiative are made available in Spanish, and for other purposes.1.Short titleThis Act may be cited as the Elder Abuse Protection Act of 2021.2.Elder justice initiativeSection 101(b) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(b)) is amended to read as follows: (b)Elder justice initiative(1)Permanent initiativeThe Attorney General shall establish an Elder Justice Initiative to coordinate criminal enforcement and public engagement efforts to combat elder abuse, neglect, and financial fraud and scams that target elders, and to support and coordinate the efforts of the Elder Justice Coordinator designated under subsection (a).(2)Department of Justice Elder Justice CoordinatorThe Attorney General shall designate an Elder Justice Coordinator within the Department of Justice who, in addition to any other responsibilities, shall be responsible for—(A)coordinating and supporting the law enforcement efforts and policy activities as the head of the Elder Justice Initiative for the Department of Justice on elder justice issues; (B)evaluating training models to determine best practices and creating or compiling and making publicly available replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in victim services, adult protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with elder abuse regarding how to—(i)conduct investigations in elder abuse cases; (ii)address evidentiary issues and other legal issues; and (iii)appropriately assess, respond to, and interact with victims and witnesses in elder abuse cases, including in administrative, civil, and criminal judicial proceedings; and (C)carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, and detection of, and response to, elder abuse.(3)Online public resourcesThe Elder Justice Initiative shall maintain and publish on the internet, information aimed at protecting elders from fraudulent schemes and contain resources aimed at preventing elder abuse.(4)Telephone hotlineThe Attorney General, in consultation with the Elder Justice Coordinator and the Office of Victims of Crime, shall establish a national elder fraud telephone hotline to provide support to victims and resources to help victims, including referrals to federal, local and state law enforcement where appropriate.(5)Tribal consultationThe Elder Justice Coordinator shall provide recommendations to the Office of Tribal Justice on a yearly basis on how to address elder abuse and elder fraud that takes place on federally recognized tribal reservations.(6)Legal aidThe Elder Justice Coordinator shall consult with components of the Department of Justice to promote the provision of civil legal aid to victims of elder abuse and elder fraud.(7)Spanish language resourcesThe Attorney General shall ensure that Elder Justice Initiative online resources are available in Spanish and link linguistically appropriate resources to inform Spanish-speaking elders of Federal and State resources to combat fraud and abuse that targets the elderly, to include—(A)Spanish-language resources and links that help report instances of elder fraud and abuse to State and local law enforcement; and(B)resources that help prevent financial exploitation of elders..